DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 108140637, filed on November 8, 2019.
Status of the Claims
Amendments to claims 1, 9 and 14 – 20 have been entered.
Claims 1 – 20 are currently pending.
Response to Remarks
 Applicant amended claim 1 for the radar to include an antenna that receives an echo of said radar thus implying transmission and reception.
As such, the Examiner withdraws the 101 rejection.  
Applicant has amended the claim to require that each row or column (user’s choice as to whether range data is arranged into columns or rows) that represents the range/time bins is partitioned into M sets of N pieces of data.  See claim 1.  In other words, a single range/time row or column is partitioned into subsets basically.  The claims have also been amended to specify frequency modulated continuous waves instead of the pulses as taught by the primary references of record.  
In response, the broadest interpretation of “generating M sets of N pieces of time-domain data in M respective time intervals from the digital data” could simply be interpreted as range bins for a given range index of a range-Doppler Matrix.  Note that Ponsford shows range and frequency bins in Fig. 6a and Niechayev Figs 4a-c shows range and frequency bins.  The “M time intervals” correspond to range/time bins as is known in the art as understood by one having ordinary skill in the art.
Much of Applicant’s remarks concern an additional dimension of a range-Doppler-Angular cube which is the angular dimension.  
In response, the primary reference Ponsford taught a third dimension in addition to the range-Doppler matrix (now a cube) created via data being collected via more than one antenna to provide for angular resolution.  This third dimension is an additional teaching of the primary reference that is not relevant with respect to the claimed subject matter as amended.  
A new reference to be used as a secondary reference has been found necessitated by amendment concerning the newly added feature of FMCW.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 14 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over Ponsford (US 2004/0178951) in view of Roh (US 2019/0178985) filed Dec. 6, 2018.
Note: Unless otherwise indicated, all citations are that of Ponsford.  
As to claims 1 and 14, Ponsford discloses a method of updating background components in an echo signal of a radar and comprising an antenna (Para. 18 “radar system”), the method comprising: 
The antenna receiving the echo signal (Para. 19 “receiving antenna array”);
Generating digital data according to the echo signal (Para. 5 “digital conversion” Para. 8 “FFT” which requires digital.);
Generating M sets of N pieces of time-domain data in M respective time intervals form the digital data (Fig. 6a any given range index is partitioned in plurality of range bins.);
transforming the M sets of N pieces of time-domain data to a frequency domain to generate M sets of P magnitudes corresponding to P frequency bins (Para. 18 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  see also Para. 163 regarding noise suppression of the Range-Doppler map. See also Para. 118 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  see also Para. 163 regarding noise suppression of the Range-Doppler map.” See also Para. 118 “ the pattern that each of these targets makes on a range-doppler plot although these radar signatures usually appear as peaks.”), 
wherein the M sets of N pieces of time-domain data comprise spatial information of an object (a reflected signal inherently has spatial information, e.g. two way ranging based on distance of the peak given by                     
                        
                            
                                2
                                R
                            
                            
                                c
                            
                        
                    
                 where c is speed of light and R is range from radar to target and phase/time delay given by                     
                        
                            
                                4
                                π
                                R
                            
                            
                                λ
                            
                        
                    
                 where λ is wavelength.   See also Fig. 26 item 20 “Spatial Spectrum Calculator” see also Para. 23 “spatial correlation” The Examiner notes that correlation provides distance between peak of reflected signal and a reference signal.  See also Para. 26 “matched filter”); and 
updating P background components corresponding to the P frequency bins according to the M sets of P magnitudes corresponding to the P frequency bins (Para. 173 “The suppressor 32 removes the external interference estimate I from the portion of radar data B to produce a portion of noise suppressed matched radar data B.sub.r. The portion of noise suppressed radar data B.sub.r is used to construct a noise suppressed radar data set (represented by range-doppler signals RD.sub.1, RD.sub.2, . . . , RD.sub.K) which may then be processed by the remaining components of the spectral generator 100 to produce at least one high-resolution spectrum 24.” See also Figs. 13-14, 19, 26 and 32); 
wherein M, N and P are positive integers exceeding (as shown in at least Figs. 17a-h.  see also Para. 9 “the detector looks for peaks at a given cell (i.e. a data value or pixel) in a two-dimensional plot known as a range-doppler plot.”).
Ponsford does not teach frequency modulated continuous wave.
Although the broadest reasonable interpretation of the “M sets of N pieces of time-domain data in M respective time intervals” could simply refer to range bins, it appears that Applicant may intended for subset of said range bins.  In the interest of compact prosecution, the Examiner will address a subset of said range bines.  
In the same field of endeavor, Roh teaches a FMCW such as a continuous chirp.  See Roh Para. 13.
In view of the teachings of Roh, it would have been obvious to a person having ordinary skill in the art to modify the pulses in Ponsform to be chirps because the advantages of chirp are well known for increasing bandwidth thus increasing range resolution without detracting from Doppler resolution.  
Roh also teaches “from the range profile vector, a set of range bins that are likely to contain objects as the subset of the set of range bins (Para. 45).”   Roh also teaches clutter suppression as shown in Fig. 2.
In view of the teaching of Roh, it would have been obvious to limit the range bins as taught by Ponsford to those just the range bins likely to include the target in order to cut down on the amount of processing by not having to processes all the range bins thereby improving speed and efficiency.  Although Ponsford teaches a suppressor as discussed supra, Roh specifically teaches clutter suppression would is a benefit for improving signal-to-noise of the target in the selected range bins.  
As to claim 3, Ponsford in view of Roh teaches the method of Claim 1, wherein updating the P background components corresponding to the P frequency bins according to the M sets of P magnitudes comprises: computing a pth reference value of M sets of magnitudes corresponding to a pth frequency bin of the P frequency bins (Fig. 16 item 158 “Subtractor” receives “B” and “I” as inputs.  See also Fig. 18 & Para. 215 “the next step 202 is to update the portion of beamformed range-doppler data B and the portion of mis-matched range-doppler-sensor data Y from the virtual auxiliary sensor array. The updating is performed as previously explained for the noise suppression module 102. Steps 186 to 200 are then repeated.”  See also Fig. 19 item 158 and Fig. 20 item 202.); and 
generating an adjustment value according to at least one of the pth reference value and a pth previous background component corresponding to the pth frequency bin, so as to update a pth background component of the P background components (Id.).
As to claim 4, Ponsford in view of Roh teaches the method of Claim 3, wherein generating the adjustment value according to at least one of the pth reference value and the pth previous background component of the pth frequency bin, so as to update the pth background component of the P background components comprises: setting the pth reference value as the adjustment value in a reset mode (inherent because the noise suppression would necessarily require an initial value thus meeting scope of a reset mode.  The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.  Ponsford at Para. 117 discloses “To achieve noise suppression, the signal characteristics of radar returns from targets and the various types of noise present in the radar data should be examined to determine suitable methods of noise suppression” thus suggesting different modes.).
As to claim 5, Ponsford in view of Roh teaches the method of Claim 4, further comprising: using the reset mode to compute the adjustment value during an initialization period of the radar (Id.  Again, inherent. The radar has not been “turned on” since before time itself began.  Ponsford in view of Roh teaches  at Para. 26 “the mis-matched filter module provides mis-matched radar data that contains only external interference.”  See also Par. 29. “The noise suppression module estimates external interference in the pre-processed radar data and suppresses the external interference in the pre-processed radar data to produce the noise suppressed radar data.”  See also Para. 36 “The adaptive beamformer receives a portion of matched radar data and a portion of mis-matched radar data, and produces an external interference estimate of the external interference in the portion of matched radar data.”).
As to claim 7, Ponsford in view of Roh teaches the method of Claim 3, wherein generating the adjustment value according to at least one of the pth reference value and the pth previous background component of the pth frequency bin, so as to update the pth background component of the P background components comprises: setting the pth previous background component as the adjustment value in a frozen mode (The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.  Ponsford at Para. 117 discloses “To achieve noise suppression, the signal characteristics of radar returns from targets and the various types of noise present in the radar data should be examined to determine suitable methods of noise suppression” thus suggesting different modes.).
As to claim 16, Ponsford in view of Roh teaches the radar of Claim 14, wherein the controller is configured to: 
compute a pth reference value of M sets of magnitudes corresponding to a pth frequency bin of the P frequency bins (Fig. 16 item 158 “Subtractor” receives “B” and “I” as inputs.  See also Fig. 18 & Para. 215 “the next step 202 is to update the portion of beamformed range-doppler data B and the portion of mis-matched range-doppler-sensor data Y from the virtual auxiliary sensor array. The updating is performed as previously explained for the noise suppression module 102. Steps 186 to 200 are then repeated.”  See also Fig. 19 item 158 and Fig. 20 item 202.); and 
generate an adjustment value according to at least one of the pth reference value and a pth previous background component corresponding to the pth frequency bin, so as to update a pth background component of the P background components (Id.).

As to claim 17, Ponsford in view of Roh teaches the radar of Claim 16, wherein the controller is configured to: set the pth reference value as the adjustment value in a reset mode (inherent because the noise suppression would necessarily require an initial value thus meeting scope of a reset mode.  The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.  Ponsford at Para. 117 discloses “To achieve noise suppression, the signal characteristics of radar returns from targets and the various types of noise present in the radar data should be examined to determine suitable methods of noise suppression” thus suggesting different modes.).

As to claim 18, Ponsford in view of Roh teaches the radar of Claim 16, wherein the controller is configured to: set the pth previous background component as the adjustment value in a frozen mode (The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.  Ponsford at Para. 117 discloses “To achieve noise suppression, the signal characteristics of radar returns from targets and the various types of noise present in the radar data should be examined to determine suitable methods of noise suppression” thus suggesting different modes).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being obvious over Ponsford in view Roh in further view of of Jiang (US 2013/0021197).
As to claim 2, Ponsford in view of Roh teaches the method of Claim 1, further comprising: 
generating P sets of  (Para. 18 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  see also Para. 163 regarding noise suppression of the Range-Doppler map.  See also Para. 118 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  See also Para. 163 regarding noise suppression of the Range-Doppler map.” See also Para. 118 “ the pattern that each of these targets makes on a range-doppler plot although these radar signatures usually appear as peaks.”);
computing P sets of difference data between the P sets of (Fig. 16 item 158 “Subtractor” receives “B” and “I” as inputs.  See also Fig. 18 & Para. 215 “the next step 202 is to update the portion of beamformed range-doppler data B and the portion of mis-matched range-doppler-sensor data Y from the virtual auxiliary sensor array. The updating is performed as previously explained for the noise suppression module 102. Steps 186 to 200 are then repeated.”  See also Fig. 19 item 158 and Fig. 20 item 202.); and 
determining the spatial information of the object according to the P sets of difference data corresponding to the P frequency bins (a reflected signal inherently has spatial information, e.g. two way ranging based on distance of the peak given by 
    PNG
    media_image1.png
    29
    14
    media_image1.png
    Greyscale
 where c is speed of light and R is range from radar to target and phase/time delay given by 
    PNG
    media_image2.png
    29
    22
    media_image2.png
    Greyscale
 where λ is wavelength.   See also Fig. 26 item 20 “Spatial Spectrum Calculator” see also Para. 23 “spatial correlation” The Examiner notes that correlation provides distance between peak of reflected signal and a reference signal.  See also Para. 26 “matched filter”).
Ponsford is silent regarding the use of envelopes.  
In the same field of endeavor, Jiang teaches “The noise power is used to set a threshold for estimating signal envelopes (i.e. Signal Envelope Estimation 420) (Para. 45, Fig. 4));”
In view of the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art to apply envelopes as part of the signal processing in Ponsford because one of ordinary understands that envelopes provide a magnitude trace that is useful to determine a noise floor thus allowing for an appropriate thresholding that improves signal-to-noise as well as allowing for statistical characteristics to be determined to better estimate the noise signal and thus improving the accuracy of noise suppression as taught by Ponsford.  
As to claim 15, Ponsford in view of Roh teaches the radar of Claim 14, wherein the controller is further configured to: 
generate P sets of (Para. 18 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  see also Para. 163 regarding noise suppression of the Range-Doppler map.  See also Para. 118 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  See also Para. 163 regarding noise suppression of the Range-Doppler map.” See also Para. 118 “ the pattern that each of these targets makes on a range-doppler plot although these radar signatures usually appear as peaks.”); 
compute P sets of difference data between the P sets of (Fig. 16 item 158 “Subtractor” receives “B” and “I” as inputs.  See also Fig. 18 & Para. 215 “the next step 202 is to update the portion of beamformed range-doppler data B and the portion of mis-matched range-doppler-sensor data Y from the virtual auxiliary sensor array. The updating is performed as previously explained for the noise suppression module 102. Steps 186 to 200 are then repeated.”  See also Fig. 19 item 158 and Fig. 20 item 202.); and 
determine the spatial information of the object according to the P sets of difference data corresponding to the P frequency bins (a reflected signal inherently has spatial information, e.g. two way ranging based on distance of the peak given by 
    PNG
    media_image1.png
    29
    14
    media_image1.png
    Greyscale
 where c is speed of light and R is range from radar to target and phase/time delay given by 
    PNG
    media_image2.png
    29
    22
    media_image2.png
    Greyscale
 where λ is wavelength.   See also Fig. 26 item 20 “Spatial Spectrum Calculator” see also Para. 23 “spatial correlation” The Examiner notes that correlation provides distance between peak of reflected signal and a reference signal.  See also Para. 26 “matched filter”).
Ponsford is silent regarding the use of envelopes.  
In the same field of endeavor, Jiang teaches “The noise power is used to set a threshold for estimating signal envelopes (i.e. Signal Envelope Estimation 420) (Para. 45, Fig. 4));”
In view of the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art to apply envelopes as part of the signal processing in Ponsford because one of ordinary understands that envelopes provide a magnitude trace that is useful to determine a noise floor thus allowing for an appropriate thresholding that improves signal-to-noise as well as allowing for statistical characteristics to be determined to better estimate the noise signal and thus improving the accuracy of noise suppression as taught by Ponsford.  

Claims 1, 3-5, 7, 14 and 16-18 are rejected under 35 U.S.C. 103 as being obvious Niechayev (US 6,809,681) in view of Roh.
Note: Unless otherwise indicated all citations are that of Niechayev.
As to claim 1, Niechayev in view of Roh teaches a method of updating background components in an echo signal of a radar and comprising an antenna (title), the method comprising: 
The antenna receiving the echo signal (Fig. 8 shows an antenna);
Generating digital data according to the echo signal (Fig. 8 shows Doppler processing requiring FFT which indicates digital.  Fig. 2 also shows conventionality of A/D items 38, 57);
Generating M sets of N pieces of time-domain data in M respective time intervals form the digital data (Fig. 4 shows each rang rows divided into bins);
transforming M sets of N pieces of time-domain data to a frequency domain to generate M sets of P magnitudes corresponding to P frequency bins (Figs. 8-9 shows several sets of data such as I & Q and several FFT channels item 96 in Fig. 8 or “b1” through “bm” in Fig. 9 or item 70 in Fig. 9.  Figs. 4A-4C show peaks of a range-Doppler matrix wherein said matrix is also shown in Figs. 9-10), 
wherein the M sets of N pieces of time-domain data comprise spatial information of an object (range-Doppler matrix as shown in Figs. 4 and 8-9); and 
updating P background components corresponding to the P frequency bins according to the M sets of P magnitudes corresponding to the P frequency bins (Fig. 8 item 100 and Fig. 9 item 116); 
wherein M, N and P are positive integers exceeding (see again the range-Doppler matrixes in Figs. 4 and 8-9).
Nichayev does not teach frequency modulated continuous wave.
Although the broadest reasonable interpretation of the “M sets of N pieces of time-domain data in M respective time intervals” could simply refer to range bins, it appears that Applicant may intended for subset of said range bins.  In the interest of compact prosecution, the Examiner will address a subset of said range bines.  
In the same field of endeavor, Roh teaches a FMCW such as a continuous chirp.  See Roh Para. 13.
In view of the teachings of Roh, it would have been obvious to a person having ordinary skill in the art to modify the pulses in Nichayev to be chirps because the advantages of chirp are well known for increasing bandwidth thus increasing range resolution without detracting from Doppler resolution.  
Roh also teaches “from the range profile vector, a set of range bins that are likely to contain objects as the subset of the set of range bins (Para. 45).”   Roh also teaches clutter suppression as shown in Fig. 2.
In view of the teaching of Roh, it would have been obvious to limit the range bins as taught by Nichayev to those just the range bins likely to include the target in order to cut down on the amount of processing by not having to processes all the range bins thereby improving speed and efficiency.  Although Nichayev teaches a suppressor as discussed supra, Roh specifically teaches clutter suppression would is a benefit for improving signal-to-noise of the target in the selected range bins.  
As to claim 3, Niechayev in view of Roh teaches the method of Claim 1, wherein updating the P background components corresponding to the P frequency bins according to the M sets of P magnitudes comprises: computing a pth reference value of M sets of magnitudes corresponding to a pth frequency bin of the P frequency bins (Figs. 4a-c.  see also  Fig. 8 item 104 and Fig. 9 item 118); and 
generating an adjustment value according to at least one of the pth reference value and a pth previous background component corresponding to the pth frequency bin, so as to update a pth background component of the P background components (Id.).
As to claim 4, Niechayev in view of Roh teaches the method of Claim 3, wherein generating the adjustment value according to at least one of the pth reference value and the pth previous background component of the pth frequency bin, so as to update the pth background component of the P background components comprises: setting the pth reference value as the adjustment value in a reset mode (Fig. 8 shows a recursive filter comprising item 100 see also 9:28 “initial estimation”).
As to claim 5, Niechayev in view of Roh teaches the method of Claim 4, further comprising: using the reset mode to compute the adjustment value during an initialization period of the radar (Id.).
As to claim 7, Niechayev in view of Roh teaches the method of Claim 3, wherein generating the adjustment value according to at least one of the pth reference value and the pth previous background component of the pth frequency bin, so as to update the pth background component of the P background components comprises: setting the pth previous background component as the adjustment value in a frozen mode (Fig. 8 item 100.  The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.).
As to claim 14, Niechayev in view of Roh teaches a radar (title) comprising: 
an antenna configured to receive an echo signal (Fig. 8); and 
a controller coupled to the antenna and configured to transform M sets of N pieces of time-domain data to frequency domain to generate M sets of P magnitudes corresponding to P frequency bins (Fig. 9.  See also Figs. 4 and 10-13), 
wherein the M sets of N pieces of time-domain data comprise spatial information of an object (range-Doppler matrixes as shown in Figs. 8-9); 
wherein M, N and P are positive integers exceeding 1 (Id.).
As to claim 16, Niechayev in view of Roh teaches the radar of Claim 14, wherein the controller is configured to: 
compute a pth reference value of M sets of magnitudes corresponding to a pth frequency bin of the P frequency bins (Fig. 8 shows a recursive item comprising item 100); and 
generate an adjustment value according to at least one of the pth reference value and a pth previous background component corresponding to the pth frequency bin, so as to update a pth background component of the P background components (Id.).
As to claim 17, Niechayev in view of Roh teaches the radar of Claim 16, wherein the controller is configured to: set the pth reference value as the adjustment value in a reset mode (Fig. 8 shows a recursive filter comprising item 100 see also 9:28 “initial estimation”).
As to claim 18, Niechayev in view of Roh teaches the radar of Claim 16, wherein the controller is configured to: set the pth previous background component as the adjustment value in a frozen mode (Fig. 8 item 100.  The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being obvious over Niechayev in view of Roh in further view of Jiang (US 2013/0021197).
As to claim 2, Niechayev in view of Roh teaches the method of Claim 1, further comprising: 
generating P sets of  (Figs. 4 and 8-9 as discussed supra.);
computing P sets of difference data between the P sets of (Fig. 8 item 100 and Figs. 9-13); and 
determining the spatial information of the object according to the P sets of difference data corresponding to the P frequency bins (range-Doppler matrixes as shown in Figs. 4 and 8-9).
Niechayev is silent regarding the use of envelopes.  
In the same field of endeavor, Jiang teaches “The noise power is used to set a threshold for estimating signal envelopes (i.e. Signal Envelope Estimation 420) (Para. 45, Fig. 4));”
In view of the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art to apply envelopes as part of the signal processing in Niechayev because one of ordinary understands that envelopes provide a magnitude trace that is useful to determine a noise floor thus allowing for an appropriate thresholding that improves signal-to-noise as well as allowing for statistical characteristics to be determined to better estimate the noise signal and thus improving the accuracy of noise/clutter suppression as taught by Niechayev in view of Roh.  
As to claim 15, Niechayev in view of Roh teaches the radar of Claim 14, wherein the controller is further configured to: 
generate P sets of (Figs. 4 and 8-9 as discussed supra); 
compute P sets of difference data between the P sets of (Fig. 8 item 100 and Figs. 9-13); and 
determine the spatial information of the object according to the P sets of difference data corresponding to the P frequency bins (range-Doppler matrixes as shown in Figs. 4 and 8-9).
Niechayev is silent regarding the use of envelopes.  
In the same field of endeavor, Jiang teaches “The noise power is used to set a threshold for estimating signal envelopes (i.e. Signal Envelope Estimation 420) (Para. 45, Fig. 4));”
In view of the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art to apply envelopes as part of the signal processing in Niechayev because one of ordinary understands that envelopes provide a magnitude trace that is useful to determine a noise floor thus allowing for an appropriate thresholding that improves signal-to-noise as well as allowing for statistical characteristics to be determined to better estimate the noise signal and thus improving the accuracy of noise/clutter suppression as taught by Niechayev.  

Allowable Subject Matter
Claims 6, 8-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 13 is directed to determining a variance off of a difference between upper and lower envelopes.  Jiang teaches determining a variance of noise power.  Yan at Para. 51 teaches the determination of upper envelope 41 and a lower envelope 42.  Neither reference teaches subtracting an upper and lower envelope to teach a variance.  
The prior art does not teach the claimed feature of claims 9, 11, 19 and 20.  Niechayev (US 6,809,681) teaches “the estimated clutter noise power in each cell is subtracted to produce a clutter-canceled power level in each. The clutter source signal and modulation spectral density (ambiguity function) can be combined according to a weighting algorithm based on the Maximum Likelihood Principle using a priori knowledge of antenna parameters if desired. Also, the combination can be made adaptive through the use of a suitable gradient search algorithm to minimize the residual noise level in the target cell (3:60 – 4:3).”  See also related Figures 8 – 13.  However, Niechayev does not specifically teach requiring a background coefficient of a previous background component to be more or less than (depending on which claim/mode) a reference coefficient of the pth reference as required by the subject matter of said claims.  
The prior art does not teach the claimed features of claim 6, 8, 10 and 12.  Lipp (US 6,772,100) teaches “Testing is typically via comparison of one or more of the noise variance estimates against dynamically computed thresholds.”  However, Lipp does not teach the claimed subject matter of said claims which require at least the feature “the pth previous background component exceeds a first threshold value and the pth variance is less than a second threshold, using the reset mode to compute the adjustment value.”

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                    /MICHAEL W JUSTICE/Examiner, Art Unit 3648                   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648